Citation Nr: 1729809	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-36 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a low back disorder, to include as secondary to service-connected right and left knee disabilities.

2. Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army National Guard from January 1983 to February 1989, with various periods of active duty for training.  The Veteran received multiple awards and medals including the Army Reserve Components Achievement Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for a low back condition, and a February 2014 rating decision, which denied service connection for a bilateral foot disability.

In February 2015, the Veteran filed a notice of disagreement with the February 2014 rating decision, which denied service connection for a bilateral foot disability.  A Statement of the Case (SOC) was issued on January 20, 2017.  The Veteran's substantive appeal (VA Form 9) was received at the hearing on March 24, 2017.  As a general rule, a substantive appeal must be filed within 60 days from the date the RO mailed a claimant the SOC or within the remainder of the one-year period from the date of mailing of the rating decision being appealed, whichever period ends later.  38 C.F.R. §§ 20.200, 20.300, 20.302 (2016).  Otherwise, the rating decision becomes final.  See 38 C.F.R. § 20.1103.  However, the filing of a timely substantive appeal is not a jurisdictional bar to the Board's jurisdiction.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  The Veteran testified that he did not receive the Statement of the Case mailed in January 2017.  The Board finds the Veteran credible.  At the hearing, the Board accepted testimony regarding service connection for a bilateral foot disability.  In light of these circumstances, the filing of a timely substantive appeal is waived and the Board has accepted jurisdiction of the appeal for service connection for a bilateral foot disability.  Percy v. Shinseki, 23 Vet. App. 37, 43 (2009).

This matter was previously before the Board in February 2013, December 2013, and April 2016 for further evidentiary development.  In April 2016, the Board remanded the case to schedule a Travel Board hearing.

As previously mentioned, in March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge regarding his claim for service connection of his low back disability and his bilateral foot disability.  A transcript of the hearing is of record.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) has been raised by the record in the Veteran's August 2010 substantive appeal (VA Form 9), and elsewhere in the record, but has not been adjudicated by the AOJ.  To the extent that the Veteran desires to file a claim for TDIU, he is advised that a complete claim on an application form prescribed by VA regulations is required.  38 C.F.R. § 3.155.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

I. Low Back Disorder

The Veteran seeks service connection for his low back disorder.  The Veteran asserts that his low back disorder is etiologically related to his service-connected bilateral knee disorder.  At the videoconference hearing, the Veteran testified that a rehabilitation specialist said that the Veteran's bilateral knee disability and bilateral foot disorder caused him to have an altered gait, which caused the Veteran to have low back pain.

The Veteran was afforded a VA examination in March 2013.  The examiner noted that there was no observed gait abnormality.  The examiner opined that it was less likely than not that the Veteran's low back disorder was either caused by or aggravated by service-connected bilateral knee disability.  The examiner noted that she was unable to correlate the Veteran's low back condition to his service-connected bilateral knee disability because significant gait impairment was not observed, and because there was an absence of prolonged gait impairment related to the Veteran's service-connected bilateral knee condition.  The examiner opined that the Veteran's current low back condition diagnosed as degenerative disc and joint disease of the lumbar spine was more reasonably attributed to routine biomechanical wear and tear as a process of aging and to Veteran's body habitus (overweight).

Post-service medical records reflect findings of an altered gait.  In an April 2004, post-service private medical record, a treatment provider noted that the Veteran walked with a slight limp on the left side, and the Veteran denied that he had back or hip pain.  In a June 2005 private medical record, a treatment provider noted that the Veteran walked with a slight ataxic gait on the left.  Treatment providers in a November 2005 and an August 2006, private medical record, noted that the Veteran walked with a slight antalgic gait on the left.

In an October 2006 private medical record, a treatment provider noted that the Veteran's gait had good heel-toe pattern with minimal hesitation on left.  Later in an October 2006 letter, a private medical treatment provider noted that in regards to the Veteran's gait, the Veteran ambulated without an assistive device and at times without a dynamic knee brace with a shortened stance phase to the left lower extremity.

The March 2013 examiner did not address the evidence of an altered gait, some of which is outlined above.  Accordingly, the Board finds that the examination is inadequate, and a remand is necessary to obtain a new examination.


II. Bilateral Foot Disability

The Veteran seeks service connection for his bilateral foot disability.  The Veteran asserts that his bilateral foot disability is related to an in-service injury.  At the videoconference hearing, the Veteran testified that he injured his feet during a six-mile run in service.  The Veteran testified that he has had continuous pain in his feet since service, and he currently receives treatment for pain in his feet.

The Veteran was afforded a VA examination in September 2011.  The examiner noted that the Veteran reported bilateral foot pain, but no pathology could be found to render a diagnosis.  The examiner noted that since no current foot problems were identified upon examination, an opinion could not be rendered regarding whether the stress fractures of both feet sustained during the Veteran's basic training had caused the Veteran's current foot problems.

Service treatment records in July 1983 reflect that the Veteran had a stress fracture of the first metatarsal of the left foot, and a stress fracture of the third metatarsal of the right foot.

Service treatment records in June 1984 reflect that the Veteran reported that he had been treated twice since he fractured his feet in basic training.  The Veteran reported that he had soreness after a lot of walking and standing.  The Veteran further reported that he could not walk flat on his right foot, and that he had to walk on the outside edge of the foot.

Service treatment records in July 1985 reflect that the Veteran noted he had no current problems with his feet.

Post-service private medical records in January 2015 reflect that the Veteran was diagnosed with bilateral plantar fasciitis and bone spur calcaneal.  Private medical records in September 2015 reflect that the Veteran was diagnosed with recurrent bilateral plantar fasciitis, sesamoiditis, instability in his ankle and foot, and plantar fascial fibromatosis.

In light of the evidence of a current disability, the Board finds that a remand is warranted to obtain a VA examination to determine the etiology of the Veteran's bilateral foot disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA treatment records that are not currently associated with the claims file.

2. Schedule the Veteran for a VA examination to determine the etiology of his low back disability.  The examiner should review the record.  All indicated tests and studies should be performed.  All findings should be set forth in detail.

a. The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any back disability is proximately due to, or the result of, the service-connected knee disabilities.

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current back disability is permanently aggravated by the Veteran's service-connected knee disabilities.

The examiner should address the Veteran's contention that an altered gait caused his back disability.  The examiner should consider the evidence of an altered gait.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3. Schedule the Veteran for a VA examination to determine the etiology of his bilateral foot disability.  The examiner should review the record.  All indicated tests and studies should be performed.  All findings should be set forth in detail.

a. The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any bilateral foot disability is related to service, including the stress fractures of both feet sustained during the Veteran's basic training.

The examiner should note that post-service private medical records in January 2015 reflect that the Veteran was diagnosed with bilateral plantar fasciitis and bone spur calcaneal; private medical records in September 2015 reflect that the Veteran was diagnosed with recurrent bilateral plantar fasciitis, sesamoiditis, instability in his ankle and foot, and plantar fascial fibromatosis

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

4. Readjudicate the claim on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).





S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


